DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments to the claims overcome the previous rejections under section 112.  No new matter is presented.
The amendments to the claims incorporate limitations previously indicated as allowable into the independent claims.  After further search and consideration allowable subject matter is below identified.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 7/30/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2021 has been considered by the examiner.
Allowable Subject Matter
Claims 1-13, 22-24, 26-27 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art Childs et al (US 8,367,809) does not teach the wt. % of the amphiphilic copolymer repeat unit in combination with the first methacrylic acid and second trifluoroethyl methacrylate unit in a two layer nano filtration membrane having the claimed pore size, spherical micelle size, etc. of the instant claims.  There is no motivation to pick and choose same so as to alter the teachings of Childs to include . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAMELA H WEISS/Primary Examiner, Art Unit 1796